       Case 1:20-cv-02007-SHR-MA Document 9 Filed 11/16/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JIM RICE,
              Petitioner,                          No. 1:20-CV-02007
       v.
                                                   (Judge Rambo)
 EUGENE BERDANIER,
         Respondent.

                            MEMORANDUM OPINION

I.    BACKGROUND

      Petitioner Jim Rice filed pro se this petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241, while confined at the Schuylkill County Prison in Pottsville,

Pennsylvania. (Doc. 1.) This matter was originally filed in the U.S. District Court

for the Eastern District of Pennsylvania, which transferred the petition to this Court

due to the location of Petitioner’s incarceration. (Doc. 3.) Upon receipt of the

petition in this district, the Court issued its standard pro se letter as well as an

administrative order directing Petitioner to either pay the filing fee or to submit an

application to proceed in forma pauperis. (Docs. 6, 7.) Since then, the Court’s

attempts to communicate by mail with him have been returned as undeliverable and

marked “Return to Sender” and “Unable to Forward.” (See Docs. 9, 10.) It appears

that Petitioner no longer resides at his address of record.




                                           1
       Case 1:20-cv-02007-SHR-MA Document 9 Filed 11/16/20 Page 2 of 3




II.   DISCUSSION

      Middle District of Pennsylvania Local Rule 83.18 provides that a pro se

litigant has an affirmative obligation to keep the Court informed of his or her address

and must immediately inform the Court if his or her address changes during the court

of the litigation. Petitioner was advised of this obligation in the pro se letter issued

by the Court, which provides that “Pro Se plaintiffs and petitioners are advised that

they have an affirmative obligation to keep the court informed of his or her current

address. If the plaintiff/petitioner changes his or her address while the lawsuit is

being litigated, the plaintiff/petitioner shall immediately inform the court of the

change in writing.”1 (Doc. 6.) Although Petitioner has apparently relocated from

his original address of record, he has failed to provide this Court with his current

address in violation of the requirements of Local Rule 83.18, and the Court is unable

to discern where Petitioner may be located.

      When a petitioner fails to prosecute a case or comply with an order of court,

dismissal of the action is appropriate. See Fed. R. Civ. P. 41(b); Link v. Wabash

Railroad Co., 370 U.S. 626, 629 (1962). Petitioner’s present whereabouts are

unknown, and he has not communicated with the Court since he first filed the




1
  Petitioner received a similar “Notice of Guidelines for Representing Yourself,”
issued by the Eastern District of Pennsylvania, which requires a pro se litigant to
notify the Court of any change of address within fourteen (14) days. (See Doc. 2.)


                                           2
       Case 1:20-cv-02007-SHR-MA Document 9 Filed 11/16/20 Page 3 of 3




petition.2 Petitioner’s failure to provide his current address has prevented the Court

from communicating with him and this matter from proceeding.

       Based on these circumstances, the Court concludes that Petitioner is no longer

interested in pursuing the grounds of relief in his petition. Accordingly, it would be

a waste of judicial resources to allow this matter to continue. The Court’s inability

to communicate with Petitioner is solely the result of his own inaction and renders

ineffective any sanction short of dismissal. See Poulis v. State Farm, 747 F.2d 863,

868-69 (3d Cir. 1984).

III.   CONCLUSION

       For the foregoing reasons, this Court will dismiss this action for failure to

prosecute. In the event that Petitioner provides the Court with his current address

within a reasonable period of time, this determination may be reconsidered.

       An appropriate Order follows.




                                              s/Sylvia H. Rambo
                                              United States District Judge

Dated: November 16, 2020




2
 Petitioner has also not paid the filing fee or submitted an application for leave to
proceed in forma pauperis.


                                          3
